Order entered April 22, 2016




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-01389-CV

                     GEORGE JONES RESIDENTIAL, LLC, Appellant

                                                V.

                               ANTONIO L. ADAMS, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-15-03973-D

                                            ORDER
       Appellant George Jones Residential, LLC is not currently represented by counsel.

Because in Texas, a corporation may appear and be represented in court only by a licensed

attorney, appellant is DIRECTED to provide the Court, within thirty (30) days of the date of this

letter, the name of its counsel as well as counsel’s mailing address, telephone number, fax

number, if any, and State Bar of Texas identification number. If the requested information is not

received within the time specified, this appeal will be dismissed without further notice.




                                                       /s/   CAROLYN WRIGHT
                                                             CHIEF JUSTICE